People v Patterson (2020 NY Slip Op 05429)





People v Patterson


2020 NY Slip Op 05429


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (955/19) KA 15-01250.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDAKWAN PATTERSON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.